DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
This office action is responsive to amendment filed on July 13, 2022. Claims 1 and 12 have been
amended. No claims have been added or deleted. Claims 1-20 remain pending in the application.
The previous double patenting rejection has been withdrawn due to Applicant filed eTerminal Disclaimer.
The previous rejection to claims 12-15 has been withdrawn due to claims amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US. Pub. No. 2015/0334696 A1, hereinafter Gu) in view of  Fried-Gintis et al. (US. Pub. No. 2019/0332409 A, hereinafter Fried).
Regarding claim 1. 
          Gu teaches a method of orchestrating a network service deployment  across a plurality of data centers (note that the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Gu teaches in Para.[0096] distributed cloud operating systems deployed in all data centers, performs corresponding resource provisioning steps to make infrastructure resources of all data centers become a unified “logical resource pool”), said method comprising: in response to a request for or relating to a network service, identifying virtual network functions associated with the network service (Gu teaches in Para.[0185]-[0186] network controller in data center 2 receives the request for creating a virtual subnet, and creates, if it is determined that the virtual subnet indicated by the tenant identifier, the ID of the virtual network, and the network name exists, a virtual service gateway in data center and further teaches in Para.[0160] data center can receive a resource request from the tenant, and functions of all data centers are equivalent. This embodiment uses two data centers as examples for description, and in actual application);
        generating commands to deploy the virtual network functions based on descriptors of the virtual network functions (note that before issuing the command to perform a deployment, the network controller already generates the command based on the obtained information. Gu teaches in Para.[0255] the network controller obtains information about the virtual subnet according to the subnet ID, where the information includes tenant identifier…Then, the network controller issues a command for binding the virtual machine to the virtual subnet to the host where the virtual machine is located and the network agent performs the deployment on the host where the virtual machine is located and further teaches in Para.[0243] virtual machine description parameter list in the data center list, and delivers a virtual machine creation task to each data center for which a virtual machine needs to be created. This indicates that individual network and security functions of dedicated hardware devices into software running on commodity hardware is equivalent to the virtual network function VNF. Also see Para.[0232] issue command and deployment); and 
        issuing the commands to the data centers to deploy the virtual network functions, 
wherein the data centers include a first data center having a first cloud management server running a cloud computing management software to provision virtual infrastructure resources of the first data center for a plurality of tenants of the first data center and a second data center having a second cloud management server running a cloud computing management software configured to provision virtual infrastructure resources of the second data center for a plurality of tenants of the second data center (Gu teaches in Para.[0232] that the network controller issues a command for binding the VSG virtual machine to the virtual subnet to the host where the VSG virtual machine is located and also teaches in Para.[0158] interaction between distributed cloud operating systems deployed in all data centers, performs corresponding resource provisioning steps to make infrastructure resources of all data centers become a unified “logical resource pool” and teaches in Para.[0160] a resource request processing process applied to a distributed data center system and in a distributed data center system in FIG. 1b, there are two data centers (i.e., first and second data centers), where data center 1 receives a resource request from a tenant. It should be noted that in actual application, any data center can receive a resource request from the tenant, and functions of all data centers are equivalent and these two data centers as examples for description, and in actual application, the number of data centers is not limited. As shown in FIG. 1b, the specific process includes the following steps (see the steps in Para.[0161]-[0167] how the tenant request resources from the first and second data centers and further teaches in Para.[0112] that the network controller is responsible to schedule (i.e., run)  software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports). But, Gu does not explicitly teach the cloud computing management software running in the first cloud management server is different from the cloud computing management software running in the second cloud management server, and the commands issued to the data centers are each a generic command that is in a command format specified by neither the cloud computing management software running in the first cloud management server nor the cloud computing management software running in the second cloud management server.
          However, Fried teaches the cloud computing management software running in the first cloud management server is different from the cloud computing management software running in the second cloud management server (Fried teaches in Para.[0023] controller VMs may provide management of the distributed computing system according to the embodiment. Examples of controller VMs may execute a variety of software and/or may manage (e.g., serve) the I/O operations for the hypervisor and VMs running on that node and further teaches in Para.[0018] two different servers in a cloud storage system for example, cloud storage 136 may include one or more storage servers that may be stored remotely (i.e., cloud computing management) to the computing node 102 and/or the computing node 112 and accessed via the network 122 and computing node 102 is a computing device for hosting VMs in the distributed computing system according to the embodiment. The computing node 102 may be, for example, a server computer (i.e., second cloud management server)), and the commands issued to the data centers are each a generic command that is in a command format specified by neither the cloud computing management software running in the first cloud management server nor the cloud computing management software running in the second cloud management server (note that the generic command format specified by the controller VM 108. This indicates that neither the first cloud management server nor the second cloud management server involved to specify the command format. Fried teaches in Para.[0035] that the controller VM 108 may receive a request to control hardware. The request to control the hardware may include the generic command intended for a particular hardware component to be controlled and the  generic command may not be formatted for the particular hardware device to which it is directed. Instead, the generic command may be provided in a format and/or syntax used by the HW (i.e., hardware) interface service to receive generic commands and further teaches in Para.[0038] that the command specific for the intended hardware component and the hardware interface service may access data (i.e., data centers) in the virtualized computing system (e.g., in logical/physical address association 170 or storage 140) which associates the location of the particular hardware component with details regarding the particular hardware component (e.g., type, model, and/or vendor)).
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fried by including a method of issue a generic command in a particular format and apply the command specific to particular component to access data ([0035] and [0038]) into the teachings of Gu invention. One would have been motivated to do so since using the method of properly providing the generic command in appropriate format helps the user to access the data in an efficient manner.
Regarding claim 2.
        Gu in view of Fried teaches wherein the same set of generic commands is issued to the first data center and the second data center (Gu teaches in Para.[0066] where the system includes at least a first data center and at least a second data center and Fried also teaches in Para.[0035] the controller VM 108 may receive a request to control hardware which include the generic command intended for a particular hardware component to be controlled).
              It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fried by including a method of issue a generic command in a particular format ([0035]) into the teachings of Gu which provides first and second data centers ([0066]). One would have been motivated to do so in order to properly provide the generic command based on the appropriate format to access the data by multiple users without converting the format and thus helps users to save time and experiences in an efficient manner.  
Regarding claim 3. 
          Gu in view of Fried teaches wherein the generic commands include a command to create virtual networks, a command to create virtual, a command to reserve resources for virtual machines, and a command to create virtual machines (Gu teaches a command to create virtual subnets, a command to reserve resources for virtual machines, and a command to create virtual machines (Gu teaches in Para.[0232] that the network controller issues a command for binding the VSG virtual machine to the virtual subnet to the host where the VSG virtual machine is located and further teaches in [0060] sending, by the computing resource schedulers in the at least two destination data centers, a request for creating a storage resource separately to a storage resource scheduler in respective data centers for example, the request for the cluster of virtual machine where they are located (note that storing separately the resources for the cluster of virtual machines indicates the claimed “reserve resources for virtual machines”). Further, Fried teaches in Para.[0034]-[0035] about a generic command). 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fried by including a method of issue a generic command in a particular format ([0034] and [0035]) into the teachings of Gu by including the method of requesting for creating a storage resource separately (i.e., reserve resources) to a storage resource scheduler in respective data centers ([0060]). One would have been motivated to do so since this method involves receiving resource request message from data centers accordingly and a virtual machine can be created for target data center and the virtual machine also can be added to a virtual network and a cross data center resource distribution strategy is obtained in accordance with the purpose of data center and so that the resource utilization rate of data center can be improved, the management and maintenance operation can be simplified, and the network connection failure and traffic congestion can be effectively avoided.
Regarding claim 4. 
         Gu teaches wherein the virtual machines to be created are associated with a first virtual network function, which is one of the virtual network functions (Gu teaches in Para.[0155] the computing resource scheduler attaches the storage volume to a virtual machine represented by the virtual machine identifier, creates an association between the volume identifier and the virtual machine, and generates a unique association identifier and further teaches in Para.[0268] to clearly describe the interchangeability between the hardware and the software, the foregoing has generally described compositions and steps of each example according to functions. Whether the functions are performed by hardware or software depends on the particular applications and design constraint conditions of the technical solution. This indicates that individual network and security functions out of dedicated hardware devices into software that runs on commodity hardware which functionally is equivalent to the virtual network function VNF).
Regarding claim 7. 
          Fried further teaches wherein the cloud computing management software running in the first cloud management server and the cloud computing management software running in the second cloud management server are not identical instances of the same cloud computing management software (note that two different servers are equivalent to the claimed “the first and the second cloud management servers. Fried teaches in Para.[0018] two different servers in a cloud storage system for example, cloud storage 136 may include one or more storage servers (i.e., the first and the second the second cloud management servers) that may be stored remotely (i.e., cloud computing management) to the computing node 102 and/or the computing node 112 and accessed via the network 122 and computing node 102 is a computing device for hosting VMs in the distributed computing system according to the embodiment. The computing node 102 may be, for example, a server computer (i.e., second cloud management server). The process of using different servers in a cloud storage system in the same remote storage system and operations for the hypervisor and VMs running on that node functionally is equivalent process the claimed “the cloud computing management software running in the second cloud management server are not identical instances of the same cloud computing management software” and further teaches in Para.[0023] controller VMs may provide management of the distributed computing system. Examples of controller VMs may execute a variety of software and/or may manage (e.g., serve) the I/O operations for the hypervisor and VMs running on that node).
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fried by including a method of using different servers in a cloud storage system and controller VMs may execute a variety of software and/or may manage (e.g., serve) the I/O operations for the hypervisor and VMs running on that node ([0018] and [0023]) into the teachings of Gu invention. One would have been motivated to do so since running two different software applications in a cloud management server for different instance helps to manage, and optimize cloud cost infrastructure in an efficient manner.  
Regarding claim 9. 
           Fried teaches further teaches wherein the cloud computing management software running in the first cloud management server is released by a first entity and the cloud computing management software running in the second cloud management server is released by a second entity different from the first entity (note that the term “entity” has been interpreted as customer, user, or vender per applicant’s disclosure in Para.[0058]. Fried teaches in Para.[0023] controller VMs may provide management of the distributed computing system according to the embodiment. Examples of controller VMs may execute a variety of software and/or may manage (e.g., serve) the I/O operations for the hypervisor and VMs running on that node and also teaches in in Para.[0018] two different servers in a cloud storage system for example, cloud storage 136 may include one or more storage servers (i.e., the first and the second the second cloud management servers) that may be stored remotely (i.e., cloud computing management) to the computing node 102 and/or the computing node 112, and further teaches in Para.[0020]-[0022] how two different users VMs 104 and 106 (i.e., the first and second entities) setting up a service (while the two different users or entities setting the service request, that indicates, the management server released by the first and first and the second entities) and the user VMs including user VM 104 and user VM 106 may each have their own operating system, such as Windows or Linux. While a certain number of users VMs are shown, generally any number may be implemented. User VMs may generally be provided to execute any number of applications which may be desired by a user).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fried by including a method of using VMs running on a node and different users VMs 104 and 106 setting up a service (i.e., the first and second entities released the server request) request in the virtual machine platform ([0023], [0016] and [0020]-[0022]) into the teachings of Gu invention. One would have been motivated to do so perform various VM related operations in an efficient manner. 
Regarding claims 12 and 16. 
Claims 12 and 16 incorporate substantively all the limitations of independent claim 1 of the instant application in a computer system and a non-transitory computer-readable medium form and are rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory Gu teaches in Para.[0272]. 
Regarding claim 13. 
Claim 13 incorporates substantively all the limitations of independent claim 7 of the instant application in a computer system form and is rejected under the same rationale. 
Regarding claim 14. 
Claim 14 incorporates substantively all the limitations of independent claim 8 of the instant application in a computer system form and is rejected under the same rationale. 
Regarding claim 15. 
Claim 15 incorporates substantively all the limitations of independent claim 9 of the instant application in a computer system form and is rejected under the same rationale. 
Regarding claim 17. 
Claim 17 incorporates substantively all the limitations of independent claim 3 of the instant application in a non-transitory computer-readable medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory Gu teaches in Para.[0272]. 
Regarding claim 18. 
Claim 18 incorporates substantively all the limitations of independent claim 4 of the instant application in a non-transitory computer-readable medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory Gu teaches in Para.[0272]. 

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Fried further in view of SCHAEFER et al. (WO. No. 2017/067598 A1, hereinafter SCHAEFER).
Regarding claim 5. Gu in view of Fried teaches the method of claim 1.
         Gu in view of Fried does not explicitly teach wherein a descriptor of the network service is parsed to identify the virtual network functions associated with the network service.  
          However, SCHAEFER teaches wherein a descriptor of the network service is parsed to identify the virtual network functions associated with the network service (SCHAEFER teaches [on Page 19, lines 25-28] the NFV orchestrator 160 conducts on-boarding of new network service (NS) and VNFs (virtual network functions), wherein the NS is described by a corresponding descriptor file and managing the virtualization part).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of SCHAEFER by including a method of using descriptor of network service ([Page 19, lines 25-28]) into the teachings of Gu in view of Fried invention. One would have been motivated to do so in order to consolidate network equipment types onto industry standard high volume servers, switches and storage by identifying which service could be located in data centers, network nodes and in the end user premises in an efficient manner. 
Regarding claim 6.  
           Gu in view of SCHAEFER further teaches wherein the descriptors of the virtual network functions are parsed to generate the commands to deploy the virtual network functions (note that before issuing the command to perform a deployment indicates that the network controller already generates the command based on the obtained information. Gu teaches in Para.[0255] the network controller obtains information about the virtual subnet according to the subnet ID, and then, the network controller issues a command for binding the virtual machine to the virtual subnet to the host where the virtual machine is located and SCHAEFER further teaches [on Page 19, lines 25-28] about a descriptor of the NFV orchestrator 160 conducts on-boarding of new network service (NS) and VNFs (virtual network functions).
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of SCHAEFER by including a method of using descriptor of network service ([Page 19, lines 25-28]) into the teachings of Gu by including a network controller and issuing the command ([0025]) further into the teachings of Fried invention. One would have been motivated to do so since using the VNFs can help to increase network scalability and agility, while also enabling better use of network resources and also reducing unnecessary power consumption efficiently.
Regarding claim 19. 
Claim 19 incorporates substantively all the limitations of independent claim 5 of the instant application in a non-transitory computer-readable medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory Gu teaches in Para.[0272]. 
Regarding claim 20. 
Claim 20 incorporates substantively all the limitations of independent claim 6 of the instant application in a non-transitory computer-readable medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory Gu teaches in Para.[0272]. 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Fried further in view of Beyh et al. (US. Pub. No. 2018/0210766 A1, hereinafter Beyh).

Regarding claim 8. Gu in view of Fried teaches the method of claim 7.
              Gu in view of Fried further teaches about the cloud computing management software running in the first cloud management server (Gu teaches in Para.[0232] and Fried teaches in Para.[0023]), but Gu in view of Fried does not explicitly teach the cloud computing management software running in the first cloud management server is an older version of the cloud computing management software running in the second cloud management server.
          However, Beyh teaches the cloud computing management software running in the first cloud management server is an older version of the cloud computing management software running in the second cloud management server (Beyh teaches in Para.[0016] and Para.[0019] the automated processes can include migrating the data center 124 which includes different appliance servers from being managed by the first cloud management system 114 running an older version of software to the second cloud management system 120 running a newer, updated version of the software).
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Beyh by including a method of using older version in a cloud management system in a data center which includes different appliance servers ([0016] and [0019]) into the teachings of Gu in view of Fried invention. One would have been motivated to do so in order to perform the deployment of software applications on different appliance servers without purchasing a new version to ensure operational optimization and service continuity across the business without interruption and further, this method ensures flexibility, operation continuity, and minimizes purchasing costs of newer version software applications every time there is an update. 
Regarding claim 14.
Claim 14 incorporates substantively all the limitations of independent claim 8 of the instant application in a computer system form and is rejected under the same rationale. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Fried further in view of Noriega et al. (US. Pub. No. 2018/0007737 A1, hereinafter Noriega).

 Regarding claim 10. Gu in view of Fried teaches the method of claim 1. 
           Gu further teaches wherein the data centers include a first number of core data centers (Gu teaches in Para.[0024] the main (i.e., core) network scheduler in the first data center, the request for creating a virtual network to a network controller in the first data center), a second number of regional data centers (Gu teaches in Para.[0003] a regional data center is used to bear global application images and the applications and data globally shared within the region). But, Gu in view of Fried does not explicitly teach a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.
          However, Noriega teaches a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude (note that comparing the number of magnitudes in edge data center under 5G technology is a design choice. Noriega teaches the 5G processing power in Para.[0036] processing requirements are proportional to the bit rate of the aggregated end users. User speeds in next generation networks are expected to increase by 2 orders of magnitude, while the services' (data voice and video) call patterns may remain relatively stable and further teaches in Para. [0038] the next generation networks, for example 5G networks, will require processing power to be at least 2 orders of magnitude of current generation 4G networks).
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Noriega by including a method of processing the next generation 5G by 2 orders of magnitude ([0036] and [0038]) into the teachings of Gu by including a regional and global data center ([0003]) further into the teachings of Fried invention. One would have been motivated to do so in order to improve hardware cost efficiency, capacity, and performance for multi-site feature applications by avoiding or limiting purpose-designed hardware in current generation wireless and wireline networks.
 Regarding claim 11. 
         Gu further teaches wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned (Gu teaches in [0243] FIG. 2 shows an example of delivering a task for creating a single virtual machine to computing resource schedulers in data center 2 and data center 3, where the carried parameters include: virtual machine specification identifier (through the virtual machine specification identifier, specification information of a virtual machine can be obtained, such as CPU (i.e., the claimed hardware resources) main frequency of the virtual machine). But, Gu in view of Fried does not explicitly teach the edge data centers include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.
         However, Noriega teaches the edge data centers include hardware resources installed at an edge data center location and mounted on a plurality of radio towers (Noriega teaches in [0064] in FIG. 8, radio towers 801a, 801b, and 801c (i.e., the claimed “plurality of radio towers”) provide wireless communication with user equipment (not shown). In one aspect of the architecture, a zero footprint front end 803 is located in the radio tower while the back end is supplied in a data center 805 (i.e., the claimed “edge data center”), and further the radio tower 801a, the back end 807 may be located in a remote location closer to the radio tower 801a rather than in data center 805 (i.e., the claimed “edge data center”)).
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Noriega by including different radio towers  ([0064]) into the teachings of Gu by including a computing resources specification information of a virtual machine such as, CPU (i.e., the claimed hardware resources)([0243]) further into the teachings of Fried invention. One would have been motivated to do so in order to provide wireless communication with user equipment to perform core network functions in support of the access node in an efficient manner.
Response to Arguments
      Applicant argues that Gu fails to teach different cloud computing management software running in cloud management servers of different data centers. For this feature of claim 1, the examiner relies on Fried-Gintis. Fried-Gintis, however, does not teach any cloud computing management software running in cloud management servers of different data centers. The examiner points to controller VMs as such cloud computing management software because "controller VMs may provide management of the distributed computing system according to the embodiment." Applicant respectfully disagree because as further recited in claim 1, cloud computing management software is running "to provision virtual infrastructure resources ... for a plurality of tenants." There is nothing in Fried-Gintis that teaches or even suggests that controller VMs perform this function. (Remarks, Pages 7-8). 
     In response to the above Applicant’s argument, the Examiner respectfully disagrees. Gu expressly teaches one or more data centers which are equivalent to multiple data centers to perform similar function as the claimed limitations and also teaches about the deployment of the network functions. For example, the tenant request resources from the first and second data centers and the controller schedules (i.e., run) the software in the data centers (i.e., data centers are one or more which indicates the claimed plurality of data centers).See, Para.[0161]-[0167],[0112] [0096] and [0222]. Fried also further teaches about the cloud computing management software running in cloud management system by providing  virtual machines in the cloud environment to run a software applications in one or more storage servers. For example, the distributed computing system includes a virtual machine which run the software application on the computing node as disclosed in Para. [0023] and further narrated how the hardware or on a host operating system runs the application software as disclosed in Para. [0002]-[0004] and Para. [0013]-[0016].  
          Applicant further argues “the cloud computing … management software running in the second cloud management server provisions virtual infrastructure resources of the second data center for a plurality of tenants of the second data center." There is nothing in Fried-Gintis that teaches or even suggests that controller VMs perform this function. Finally, although controller VMs of Fried-Gintis run in different nodes and thus different servers, there is nothing in Fried-Gintis that teaches or even suggests that these different servers are in different data centers. Therefore, the combination of Gu and Fried-Gintis fails teach or disclose the limitation "a first data center having a first cloud management server running a cloud computing management software" and "a second data center having a second cloud management server running a cloud computing management software." (Remarks, Page 8).
        In response to the above Applicant’s argument, the Examiner respectfully disagrees because, the prior art of record Gu in view of Fried expressly teaches the limitations in question by providing a tenant identifier to send or receive a request resources from first and second data centers as Gu narrated in Para [0023]-[0025] and further Fried also teaches by providing a virtual machines to perform the steps of receiving and sending the request from multiple users (note that users can be multiple tenants) and then the request provided to controller VM 108 in some examples. The input received from the one or more users may be information provided by the user to the administration system 158 using the interface 160 regarding one or more components of the system shown in FIG. 1 and narrated in Para. [0045]-[0046]. Therefore, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
      Similarly, the above response to independent claim 1 applies to the independent claims 12 and 16. 
      Furthermore, any remaining arguments are addressed by the response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455